UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:1-6314 Tutor Perini Corporation (Exact name of registrant as specified in its charter) MASSACHUSETTS 04-1717070 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 15, SYLMAR, CALIFORNIA 91342-1093 (Address of principal executive offices) (Zip code) (818) 362-8391 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer x Non-Accelerated filero Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox The number of shares of Common Stock, $1.00 par value per share, of the registrant outstanding at May 2, 2011 was 47,122,926. TUTOR PERINI CORPORATION AND SUBSIDIARIES INDEX Page Number Part I. - Financial Information: Item 1. Financial Statements Consolidated Condensed Balance Sheets – March 31, 2011 (unaudited) and December 31, 2010 (unaudited) 3 Consolidated Condensed Statements of Operations – Three Months ended March 31, 2011 and 2010 (unaudited) 4 Consolidated Condensed Statement of Stockholders’ Equity – Three Months ended March 31, 2011 (unaudited) 5 Consolidated Condensed Statements of Cash Flows– Three Months ended March 31, 2011 and 2010 (unaudited) 6 Notes to Consolidated Condensed Financial Statements 7 – 28 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 29 – 35 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 35 Part II. - Other Information: Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. (Removed and Reserved) 36 Item 5. Other Information 36 Item 6. Exhibits 36 – 37 Signatures 38 2 Index Part I.– Financial Information Item 1.Financial Statements TUTOR PERINI CORPORATION AND SUBSIDIARIES CONSOLIDATED CONDENSED BALANCE SHEETS (UNAUDITED) MARCH 31, 2, 2010 (In Thousands, except Share Data) MARCH31, DECEMBER31, ASSETS Cash and Cash Equivalents $ $ Restricted Cash Accounts Receivable, including retainage Costs and Estimated Earnings in Excess of Billings Deferred Income Taxes Other Current Assets Total Current Assets Long-term Investments Property and Equipment (net of Accumulated Depreciationof $87,162 in 2011 and $79,942 in 2010) Other Assets: Goodwill Intangible Assets, net Other $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Maturities of Long-term Debt $ $ Accounts Payable, including retainage Billings in Excess of Costs and Estimated Earnings Accrued Expenses Total Current Liabilities Long-term Debt, less current maturities Deferred Income Taxes Other Long-term Liabilities Contingencies and Commitments Stockholders’ Equity: Common Stock - $1 par value: 75,000,000 shares authorized; Shares issued and outstanding: 47,122,926 and 47,089,593, respectively Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Loss ) ) Total Stockholders' Equity $ $ The accompanying notes are an integral part of these consolidated condensed financial statements. 3 Index TUTOR PERINI CORPORATION AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) (In Thousands, Except Per Share Data) THREE MONTHS ENDED MARCH 31, Revenues $ $ Cost of Operations Gross Profit General and Administrative Expenses INCOME FROM CONSTRUCTION OPERATIONS Other Income (Expense), net ) Interest Expense ) ) Income before Income Taxes Provision for Income Taxes ) ) NET INCOME $ $ BASIC EARNINGS PER COMMON SHARE $ $ DILUTED EARNINGS PER COMMON SHARE $ $ WEIGHTED AVERAGE COMMON SHARES OUTSTANDING: BASIC Effect of Dilutive Stock Options and Restricted Stock Units Outstanding DILUTED The accompanying notes are an integral part of these consolidated condensed financial statements. 4 Index TUTOR PERINI CORPORATION AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENT OF STOCKHOLDERS' EQUITY (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2011 (In Thousands) Accumulated Additional Other Common Paid-in Retained Comprehensive Stock Capital Earnings Loss Total Balance - December 31, 2010 $ ) $ Net Income - - - Other comprehensive income (loss): Foreign currency translation - - - 44 44 Total comprehensive income Tax effect of stock-based compensation - 18 - - 18 Stock-based compensation expense - - - Issuance of Common Stock, net 33 ) - - - Balance - March 31, 2011 $ ) $ The accompanying notes are an integral part of these consolidated condensed financial statements. 5 Index TUTOR PERINI CORPORATION AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2 (In Thousands) THREE MONTHS ENDED MARCH 31, Cash Flows from Operating Activities: Net Income $ $ Adjustments to reconcile Net Income to net cash from operating activities: Depreciation and amortization Stock-based compensation expense Excess income tax benefit from stock-based compensation ) - Deferred Income Taxes ) ) Loss on sale of equipment - Other Long-term Liabilities ) ) Other non-cash items 64 ) Changes in other components of working capital ) ) NET CASH USED INOPERATING ACTIVITIES ) ) Cash Flows from Investing Activities: Acquisition of Fisk Electric Company, net of cash balance acquired ) - Business acquisition related payments ) - Acquisition of Property and Equipment ) ) Proceeds from sale of Property and Equipment Proceeds from sale of available-for-sale securities - Change in Restricted Cash (8
